Citation Nr: 1812759	
Decision Date: 03/05/18    Archive Date: 03/13/18

DOCKET NO.  13-17 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for hypertension.

2.  Entitlement to a higher initial disability rating for migraine headaches, currently evaluated as 30 percent prior to February 10, 2014, and 50 percent from that date.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from March 1986 to May 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  The case is currently under the jurisdiction of the St. Petersburg, Florida, RO.

The Veteran testified at a videoconference hearing before the Board in January 2018.  A transcript is of record.

The Board finds that a claim of entitlement to TDIU has been raised by the record, specifically by the Veteran's contentions - including at the January 2018 hearing - that he is unemployable due to his service-connected migraine headaches.  The Board has jurisdiction over the claim for TDIU, which is separately captioned on the first page of this decision.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  


FINDINGS OF FACT

1.  In January 2018, prior to the promulgation of a decision in the appeal, the Board received a request from the Veteran to withdraw the issue of entitlement to an initial disability rating in excess of 10 percent for hypertension.

2.  It is reasonably shown that since the grant of service connection, the Veteran's migraines have been manifested by symptoms more nearly approximating very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability, which corresponds to a 50 percent rating, which is the maximum schedular rating available for the chronic headaches disability.

3.  The Veteran is not unemployable due to his service connected migraine headache disability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the issue of entitlement to an initial disability rating in excess of 10 percent for hypertension have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  Since the grant of service connection, the criteria for a 50 percent disability rating, and no higher, for migraine headaches have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.14, 4.124a, Diagnostic Code 8100 (2017).

3.  The criteria for an award of a total disability evaluation based on individual unemployability due to service-connected disabilities are not met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.340, 3.341, 4.16(a)(b) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Issue

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

At the hearing before the undersigned in January 2018, the Veteran specifically stated that he wished to withdraw the issue of entitlement to an initial disability rating in excess of 10 percent for hypertension.  There remain no allegations of errors of fact or law for appellate consideration with regard to that issue.  The Board does not have jurisdiction to review that issue, and dismissal is warranted.

Rating for Migraine Headaches

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C. § 1155 (2012); 38 C.F.R. Part 4 (2017).  Because the Veteran is challenging the initial disability rating assigned to his service-connected migraine headaches, the evidence to be considered includes all evidence received in support of the original claim.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is a proximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107 (b) (2012); 38 C.F.R. § 4.3 (2016).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).

Migraine headaches are evaluated pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Under this Diagnostic Code, a 30 percent disability rating is assigned for migraine headaches with characteristic prostrating attacks occurring on an average of once a month over the last several months.  A 50 percent rating is assigned for migraine with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability; this is the highest rating available under this Diagnostic Code.

The rating criteria do not define "prostrating," nor has the Court.  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.).  By way of reference, the Board notes that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness." 

In addition, the term 'productive of severe economic inadaptability' is not defined by VA regulations.  However, the Court has stated that this term is not synonymous with being completely unable to work and that the phrase "productive of" could be read to mean either "producing" or "capable of producing" economic inadaptability.  See Pierce v. Principi, 18 Vet. App. 440, 446-47 (2004). 

Significantly, the rating criteria under Diagnostic Code 8100 do not contemplate the ameliorating effects of medication to treat migraines; consequently, the Board may not deny entitlement to a higher disability rating based on the relief provided by the medication.  See Jones v. Shinseki, 26 Vet. App. 56 (2012).

The March 2012 rating decision on appeal granted service connection for migraine headaches.  An initial noncompensable rating was assigned from June 1, 2011.  The Veteran appealed the initial rating.  A March 2014 rating decision increased the initial rating to 30 percent, from June 1, 2011.  An April 2015 rating decision granted a 50 percent rating from February 10, 2014.  The Veteran essentially contends that he is entitled to the maximum 50 percent rating for migraine headaches since the grant of service connection.

A VA general medical examination in April 2011, conducted while the Veteran was still on active duty, noted that the Veteran denied any prescribed bedrest or hospitalizations for migraines in the past year.  The Veteran reported his headache frequency as once per week, for one hour, with a severity level of moderate.  His migraines were aggravated by noise, light, and stress.  The headaches were described as prostrating.  He also described flare-ups twice per month and lasting for three hours.  The Veteran reported that during his migraines he "could not do anything."  The Veteran used Relpax as needed for his migraine headaches.

A December 2012 treatment record noted that the Veteran reported his migraine headaches, which he usually experienced a few times per week, had worsened in the past three weeks.  In January 2013 he was seen with complaints of bad migraines.  In February 2013 he complained that his migraines had been more severe over the past year.  He described his headaches as mainly bilateral frontal/retro-orbital and pounding and throbbing.  He also described visual floaters associated with the headaches.  The Veteran reported that he would lie down in a dark, quiet room during his headaches due to his sensitivity to sound and light.  The headaches were described as severe and lasting for hours to a couple of days.  In March 2013 the Veteran began receiving Botox injections for his migraines.

In June 2013, the Veteran reported some improvement in the frequency and severity of his headaches since his last Botox injection.  He reported mild to moderate headaches three to five days per week.  He also had one severe headache in an average month.  Imitrex worked well to relieve most of his acute headaches, but sometimes he would have a headache that lingered for two to three days.

On a July 2013 VA examination, the Veteran reported migraine headaches three times per week, usually lasting for 24 hours but sometimes 48 hours.  He reported that Botox injections had decreased the intensity of his headaches.  The Veteran stated that his migraines usually started on left side of his head, and that the pain moved around.  He reported that his vision became blurry with migraine headaches, and he had a heightened sense of smell with his migraines.  The examiner stated that the Veteran's headaches were not prostrating and that they did not impact his ability to work.  

In a November 2013 written statement, the Veteran's wife reported that the Veteran had an average of 13 to 15 headaches per month which incapacitate him for three to four hours at a time.

In a November 2013 written statement, the Veteran reported that his headaches had worsened after he left the military in 2011 and 

In a November 2013 statement, the Veteran's treating neurologist reported that she had been following the Veteran for the past year for chronic migraine headaches, and that he was receiving Botox injections.  She stated that initially the Veteran was having headaches several times a week that lasted for several hours at a time.  "Those headaches tended to be incapacitating and interfered with his ability to work full-time."  She stated that the Veteran's headaches had improved with treatment and were no longer as frequent or severe, and were not incapacitating.  "He is usually able to continue activity during the headaches.  He feels that he is able to return to work full-time at this point and I support his decision to do so."

A January 2014 treatment record noted that the Veteran reported having eight headaches since a Botox injection in October 2013.

In November 2014 the Veteran was seen in the Emergency Department with a severe migraine that had started three days earlier and was still present.  

In a January 2015 statement, the Veteran's treating neurologist stated that, while the Veteran's Botox injections (given every three months) had initially improved his headache symptoms, that the efficacy of these treatments had waned over time and lately he had been suffering from more frequent headaches that interfered with his ability to concentrate and focus on tasks.  "His more severe headaches cause him to be bedbound for hours at a time on a weekly basis."  

Significantly, the rating criteria under Diagnostic Code 8100 do not contemplate the ameliorating effects of medication to treat migraines; consequently, the Board is prohibited from assigning a disability rating based on the severity when such medication is taken.  See Jones v. Shinseki, 26 Vet. App. 56 (2012).  The April 2011 VA examination noted that the Veteran used Relpax for his migraine headaches, and beginning in March 2013 he regularly received Botox injections for his migraines.  

It is clear that throughout the appeals period the Veteran has used either oral medication or a combination of such and regular Botox treatments to ameliorate the effects of his headaches.  Prior to the onset of the Botox treatments in March 2013, the Veteran was noted to have pounding and throbbing frequent headaches, with accompanying visual floaters, that required him to lie in a dark and quiet room and could last for hours to a couple of days.

The April 2011 examination noted that the Veteran reported weekly moderate headaches that were described as prostrating, as well as less frequent more severe headaches.  The July 2013 VA examination noted that Botox treatments had decreased the intensity of his headaches, but he still reported migraines three times per week that lasted for at least 24 hours.  The November 2013 statement from the Veteran's treating neurologist stated the Veteran's headaches when she had started treating him a year earlier occurred several times per week and were incapacitating.  She noted that his headaches had improved with Botox treatments.   

In evaluating the Veteran's headaches as if medication was not used, as is required under Jones, it appears that the Veteran's headaches resulted in inability to hold a steady, regular hours job with fixed schedule due to the severity and unpredictability of the headache episodes.  Thus, when considering the frequency of the Veteran's headaches in light of their severity without the use of medication, to include Botox treatments, and resolving reasonable doubt in the Veteran's favor, the Board finds that the disability picture more nearly approximates the criteria required for the 50 percent rating for the entire time on appeal.  38 C.F.R. § 4.7.  Consequently, the Board finds that an increased 50 percent rating is warranted prior to February 10, 2014.  This is the maximum schedular rating provided by regulation.

Considering the period from February 10, 2014 to the present, the highest rating has been awarded for the Veteran's headaches.  A 50 percent rating is the maximum schedular rating for migraine headaches under Diagnostic Code 8100.  There are no other diagnostic codes that are applicable.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  Because the Veteran is at the maximum schedular rating for headaches (50 percent), there is no legal basis upon which to award a higher schedular rating.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Further, the Veteran has not contended that a rating higher than 50 percent is warranted.  Thus, for the period beginning February 10, 2014, an even higher schedular rating is not warranted.

TDIU

Under the applicable criteria, a TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided that one of those disabilities is ratable 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The ability to work sporadically or obtain marginal employment is not substantially gainful employment.  See 38 C.F.R. § 4.16 (a); Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment, i.e., earned annual income that does not exceed the poverty threshold for one person, is not considered substantially gainful employment.  See 38 C.F.R. § 4.16 (a).

For the entire period on appeal, the Veteran's service connected disabilities have resulted in a combined 90 percent rating.  His compensably rated individual service connected disabilities consist of:  obstructive sleep apnea (50 percent); migraine headaches (50 percent); degenerative disc disease, lumbar spine (20 percent); left torn labrum (20 percent); radiculopathy, right lower extremity (20 percent); left knee disability (20 percent); right knee (10 percent); tinnitus (10 percent); and hypertension (10 percent).

On a VA Form 21-8940 completed by the Veteran in January 2015, he stated that he was unemployable due to his chronic migraine headaches.  He reported that he had a Bachelor of Science degree and had become disabled in July 2013.  He indicated that he had been self-employed in a consulting business in which he was the CEO.  He stated that he started this business in 2011 but had to put it "on hold" since becoming disabled.  He stated that he was "unable to make a profit to pay myself, only to pay bills to maintain the company."

The November 2013 statement from the Veteran's treating neurologist indicated that the Veteran believed he was able to work full-time at that point, and she agreed with his decision to do so.

At the hearing before the Board in January 2018, the Veteran testified that he had two full-time employees at his consulting business, which was ongoing.  He indicated that he had hired these employees because he was unable to do all the physical activities, including driving, that his consulting business required.  

At the hearing, the undersigned asked the Veteran to submit tax information to show whether his employment as a CEO could be considered marginal employment.  The record was left open for 30 days for him to supply this information; the Veteran did not provide the requested tax information.

In this case, a TDIU is denied as the evidence does not show that the Veteran is precluded from a gainful occupation by reason of his service-connected disability.  While the Veteran has testified that he is unable to do certain activities such as driving that his business requires, he has been able to hire others to do these activities.  As the Veteran has been able to function as the CEO of his own consulting business, the record does not demonstrate that his service connected migraine headaches render him unable to secure or follow a substantially gainful occupation.  

Based on the foregoing, the evidence in the claims file does not reflect that the Veteran has been relegated to marginal employment.  The Veteran has not mentioned any inability to support his family or himself, nor has there been any record of any mention of financial difficulties in his treatments records or lay statements.  The duty to assist is not a one-way street, and the Veteran has not provided the requested tax information or any other evidence to show that his current employment can be considered marginal.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Moreover, the burden is not on VA to disprove his TDIU request.  See 38 U.S.C. § 5107 (a) ("Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits administered by the Secretary."); Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).  

Consequently, the preponderance of evidence is against the finding that the Veteran's work can be considered marginal employment.  As such, the Board finds that the Veteran's service-connected disabilities do not preclude him from being able to secure and follow substantially gainful employment, and therefore, he is not entitled to a TDIU.


ORDER

The issue of an initial disability rating in excess of 10 percent for hypertension is dismissed.

Since the grant of service connection, a 50 percent rating, but not higher, for the Veteran's migraine headaches is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to TDIU is denied.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


